Citation Nr: 0910905	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  08-03 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
strain with degenerative disc disease at L4-5, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for thoracic spine 
strain, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
left wrist fracture with cutaneous nerve trauma, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for left knee 
arthritis, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for right knee 
instability, currently evaluated as 20 percent disabling.

6.  Entitlement to an increased rating for right knee 
arthritis, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for residuals of a 
concussion including headaches, tinnitus, and dizziness 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to 
January 1995.  The Veteran also had 5 months and 16 days of 
earlier inactive duty. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In August 2008, the Veteran and his wife 
testified at a hearing before the undersigned.  At the 
hearing the veteran and his representative waived initial RO 
consideration of additional evidence submitted at the 
hearing.  38 C.F.R. § 20.1304 (2008).

Initially, the Board notes that while the Veteran also 
perfected appeals as to the RO's denial of his claims of 
service connection for bilateral hearing loss and sleep 
apnea, in July 2008 he withdrew these appeals.  38 C.F.R. 
§ 20.204(b) (2008) (a substantive appeal may be withdrawn at 
any time before the Board promulgates a decision).  
Accordingly, the only issues on appeal are as stated on the 
cover page of this decision.

The issues of increased ratings for right knee arthritis and 
residuals of a concussion are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Taking into account his complaints of pain, the Veteran's 
lumbar spine strain with degenerative disc disease at L4-5 is 
manifested by forward flexion of the thoracolumbar spine 
limited to 35 degrees but not 30 degrees or less, favorable 
ankylosis of the entire thoracolumbar spine, or by adverse 
neurological symptomatology.

2.  There is no medical evidence that a physician prescribed 
the veteran bed rest and treatment for incapacitating 
episodes of back pain or intervertebral disc syndrome having 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.

3.  Taking into account his complaints of pain, the Veteran's 
thoracic spine strain is not manifested by forward flexion of 
the cervical spine limited to 30 degrees, the combined range 
of motion of the cervical spine limited to 170 degrees, 
muscle spasm or guarding severe enough to result in abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, or by adverse neurological symptomatology.

4.  The Veteran's left wrist fracture is not manifested by 
ankylosis or adverse symptomatology that equates to mild 
incomplete paralysis of the radial, median, or ulnar nerve.

5.  The Veteran's left knee arthritis is not manifested by 
flexion limited to 15 degrees or extension limited to 20 
degrees, even taking into account his complaints of pain, nor 
is it manifested by slight subluxation or instability of the 
left knee.

6.  The Veteran's right knee instability is not manifested by 
severe instability or subluxation.


CONCLUSIONS OF LAW

1.  The Veteran meets the criteria for a 20 percent rating 
for lumbar spine strain with degenerative disc disease at L4-
5.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5242, 5243 (2008).

2.  The Veteran does not meet the criteria for a rating 
greater than 10 percent for thoracic spine strain.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5237 (2008). 

3.  The Veteran does not meet the criteria for a rating 
greater than 10 percent for residuals of a left wrist 
fracture.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 
5010, 5214, 5215, 8514, 8515, and 8516 (2008).

4.  The Veteran does not meet the criteria for a rating 
greater than 20 percent for left knee arthritis.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5257, 5258, 5260, 5261 (2008).

5.  The Veteran does not meet the criteria for a rating 
greater than 10 percent for right knee instability.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

The United States Court of Appeals for Veterans Claims 
(Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
determined that in increased rating claims VA's duty to 
assist specifically includes: (1) notification that the 
claimant must provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) at least 
general notice of any specific measurement or testing 
requirements needed for an increased rating if the Diagnostic 
Code contains rating criteria that would not be satisfied by 
demonstrating only a general worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life; (3) 
notification that if an increase in disability is found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Written notice provided in September 2006, prior to the 
December 2006 rating decision, along with the written notice 
provided in July 2008 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) including notice of the type of evidence necessary 
to establish a disability rating and effective date for the 
claims on appeal (see Dingess v. Nicholson, 19 Vet. App. 473 
(2006)) and the notice required by the Court in Vazquez-
Flores.  

Moreover, the Board finds that even though the Veteran was 
not provided adequate VCAA notice in compliance with the 
requirements of Vazquez-Flores prior to the adjudication of 
his claims in the December 2006 rating decision, the Board 
finds that this timing problem does not constitute 
prejudicial error in this case because the record reflects 
that a reasonable person could be expected to understand what 
was needed to substantiate the claims after reading the 
September 2006 letter; December 2006 rating decision; January 
2008 statement of the case; and March 2008 supplemental 
statement of the case.  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007); cert. granted sub nom. Peake v. 
Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-1209).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claims' 
files all identified and available post-service treatment 
records including the Veteran's records from the Omaha VA 
Medical Center and The Nebraska Medical Center.  The Veteran 
was also afforded VA examinations which are adequate for 
rating purposes.  In addition, the claimant was afforded an 
opportunity to testify at a hearing before the undersigned in 
August 2008.  

While the Veteran reported in March 2008 that he had surgery 
on his left knee at Creighton University Hospital in February 
2008 and those records are not found in the claims files, the 
Board nonetheless finds that adjudication of this claim can 
go forward without these records because the claimant failed 
to provide VA with an authorization to request these records 
despite being asked to do so in February 2008.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty 
to assist is not always a one-way street and if a Veteran 
desires help with his claim he must cooperate with VA's 
efforts to assist him).  Moreover, a review of the record on 
appeal reveals February 2008 VA treatment records that show 
the Veteran's complaints and treatment surrounding left knee 
surgery.  Furthermore, in April 2008 the Veteran thereafter 
notified VA that he had no other evidence to file in support 
of his claims.  See Medrano v. Nicholson, 21 Vet. App. 165 
(2007) (holding that the failure by VA to conduct a 
subsequent readjudication is not prejudicial when, after VA 
provides a content-compliant VCAA notice, the claimant 
informs VA that there is no further evidence to submit).  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran contends that his wrist, back, and knee 
disabilities are more severe than rated.  It is also 
requested that the Veteran be afforded the benefit of the 
doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (Court) explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

The Lumbar Spine

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Most recently, a December 2006 rating decision confirmed and 
continued a 10 percent rating for the Veteran's lumbar strain 
with degenerative disc disease at L4-5 under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (traumatic arthritis) - 5242 
(degenerative arthritis of the spine). 

Under these rating criteria, the Veteran will only be 
entitled to an increased, 20 percent rating, for his lumbar 
strain if it is manifested by forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, if the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or if 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  
A 40 percent rating will be assigned if forward flexion of 
the thoracolumbar spine is degrees or less or there is 
favorable ankylosis of the entire thoracolumbar spine.  
(Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  Lewis 
v. Derwinski, 3 Vet. App. 259 (1992).)

With the above criteria in mind, the Board notes that the 
November 2006 VA spine examiner opined that forward flexion 
of the thoracolumbar spine was 35 degrees taking into account 
the Veteran's pain.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.  It was also opined that during range of motion 
studies the Veteran had moderate pain, weakness, and fatigue.  
While it was thereafter noted that the flexion of the 
thoracolumbar spine returned to 65 degrees, it is nonetheless 
the uncontradicted opinion of this examiner that 
thoracolumbar spine motion was limited to 35 degrees by pain.  
Therefore, since the Board cannot make its own independent 
medical determinations and the November 2006 VA examiner's 
opinion is not contradicted by any other medical evidence of 
record, the Board finds that the claimant meets the criteria 
for a 20 percent rating for his lumbar strain under 
Diagnostic Code 5242.  This is true throughout the period of 
time during which his claim has been pending.  Hart, supra.

As to whether the Veteran meets the criteria for the next 
higher 40 percent rating, as noted above, the November 2006 
VA spine examiner opined that forward flexion of the 
thoracolumbar spine was limited to 35 degrees taking into 
account the Veteran's complaints of pain.  Moreover, while VA 
and private treatment records show the Veteran's complaints 
and treatment for low back pain (see VA treatment records 
dated from August 2005 to August 2007; treatment records from 
The Nebraska Medical Center dated from April 2008 to July 
2008) and occasionally with lumbar spine muscle spasms (see 
VA treatment records dated in November 2005 and June 2007; 
treatment records from The Nebraska Medical Center dated in 
April 2008 and July 2008), they are negative for evidence 
that forward flexion of the thoracolumbar spine being 
30 degrees or less even taking into account the claimant's 
complaints of pain.  Likewise, the record is negative for 
ankylosis of the entire thoracolumbar spine and in the 
absence of ankylosis the Board may not rate his service-
connected lumbar spine strain as ankylosis.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

Intervertebral disc syndrome (IVDS) (Diagnostic Code 5243) 
may be rated under the General Rating Formula above, or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever provides for the higher 
rating when all disabilities are combined under 38 C.F.R. 
§ 4.25.  The Board finds that a rating in excess of 20 
percent is not warranted for the lumbar spine disability 
under Diagnostic Code 5243, as the medical evidence does not 
reflect that the Veteran has incapacitating episodes of IVDS 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

Consequently, because even taking into account the Veteran's 
complaints of pain the range of motion of the thoracolumbar 
spine is not limited to 30 degrees or less and because there 
is no evidence of ankylosis of the thoracolumbar spine, the 
Board finds that a rating in excess of 20 percent is not 
warranted for his service-connected lumbar spine strain.  
38 C.F.R. § 4.71a.  This is true throughout the period of 
time during which his claim has been pending.  Hart, supra.

The Thoracic Spine

Historically, a December 1999 rating decision granted service 
connection for mid and low back pain and assigned a single 10 
percent disability rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (limitation of motion of the lumbar spine) (1999).  
An August 2003 rating decision thereafter assigned the 
Veteran's thoracic spine strain a separate 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (limitation of 
motion of the cervical spine) (2003).  Rating decisions 
starting in November 2004, confirmed and continued the 10 
percent rating for the Veteran's thoracic spine strain but 
under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (lumbosacral or 
cervical strain) (2008).  

The current criteria used to rate disabilities of the spine 
do not contain a separate rating for thoracic spine 
disabilities.  38 C.F.R. § 4.71a.  Therefore, because the 
Veteran's thoracic spine disability has historically been 
rated by the RO using the criteria to rate cervical spine 
limitation of motion and strain, the Board will also rate his 
disability under the new criteria for rating cervical spine 
strain.  

In this regard, the Veteran will only be entitled to an 
increased, 20 percent rating, for his disability if it is 
manifested by forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees, if the 
combined range of motion of the cervical spine is not greater 
than 170 degrees, or if muscle spasm or guarding is severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a.

With the above criteria in mind, the Board notes that none of 
the records generated during the course of the appeal show 
the Veteran's complaints, diagnoses, or treatment for 
thoracic spine pain or limitation of motion.  While some of 
the VA treatment records dated from August 2005 to August 
2007 show the Veteran's complaints and treatment for cervical 
spine pain and limitation of motion, they also do not include 
range of motion studies.  Moreover, the record is negative 
for objective evidence of thoracic or cervical spine muscle 
spasm or guarding severe enough to result in an abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (the Board is not free to substitute its own 
judgment for that of such an expert).

Next, the Board notes that while a review of the Diagnostic 
Codes for rating disease and injuries to the back also 
provide increased ratings for IVDS if manifested by a 
incapacitating episodes, the Board finds this criteria 
inapplicable to the thoracic spine disability, because the 
Veteran's service connected thoracic spine strain has never 
been rated as IVDS and the record is negative for objective 
evidence of IVDS due to his service connected thoracic 
strain.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  
This is true throughout the period of time during which his 
claim has been pending.  Hart, supra.

Therefore, even taking into account the Veteran's complaints 
of pain under 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the 
Board finds that his thoracic spine strain does not meet the 
criteria for an increased rating.  Id.  This is true 
throughout the period of time during which his claim has been 
pending.  Hart, supra.

Other Back Concerns

Next, the Board notes that Note 1 to 38 C.F.R. § 4.71a allows 
the Veteran to receive a separate compensable rating for 
adverse neurological symptomatology associated with his 
service connected back strains.  

In this regard, the Board notes that the Veteran's treatment 
records show that on one occasion in September 2007 he 
complained of low back pain radiating into his buttock.  See 
VA treatment record dated in September 2007.  Moreover, at 
the November 2006 VA spine examination, the Veteran 
complained of radiating low back pain.  

However, treatment records are otherwise uniform in the 
claimant denying having a problem with pain, numbness, 
tingling, and/or weakness radiating into his lower 
extremities.  See VA treatment records dated in November 2005 
and September 2007; treatment record from The Nebraska 
Medical Center dated in April 2008.  Moreover, the November 
2006 VA spine examiner opined that he had no adverse 
neurological findings on examination despite decreased ankle 
jerks.  Additionally, the record is negative for complaints, 
diagnoses, or treatment for adverse neurological 
symptomatology caused by the Veteran's service connected 
thoracic spine disability.  Furthermore, while the April 2008 
examination at The Nebraska Medical Center in April 2008 
revealed lumbar muscle spasms and tenderness, it was also 
opined that upper and lower extremity strength was 5/5 
bilaterally, deep tendon reflexes were 2+ and symmetric, and 
peripheral sensation was preserved.

Therefore, since the overwhelming weight of the objective 
evidence of record does not show that the Veteran's lumbar 
spine strain or thoracic spine strain is manifested by 
adverse neurological symptomatology, the Board also finds 
that the claimant is not entitled to separate compensable 
ratings for any alleged adverse neurological symptomatology 
caused by his service connected back strains.  38 C.F.R. 
§ 4.71a.  This is true throughout the period of time during 
which his claim has been pending.  Hart, supra.

Lastly, the Board notes that each of the ways by which the 
back is ratable, other than some of those described in 
38 C.F.R. § 4.71a, Diagnostic Code 5243, contemplates 
limitation of motion.  Also see VAOPGCPREC 36-97; 63 Fed. 
Reg. 31262 (1998).  Therefore, assigning separate ratings on 
the basis of both lumbar strain and other symptoms, such as 
those set forth in Diagnostic Code 5242, would be 
inappropriate.  38 C.F.R. § 4.14.  

The Left Wrist

Most recently, a December 2006 rating decision confirmed and 
continued a 10 percent rating for residuals of a left wrist 
fracture with cutaneous nerve trauma under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, the Veteran's 
disability is rated based on limitation of motion of the 
affected parts like arthritis which in this case is his left 
wrist.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215 a 10 percent 
rating is the maximum schedular rating for limitation of 
motion of the wrist without ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5214, 5215.  Because VA examiners reported 
that the Veteran is right handed, a 20 percent evaluation 
would be assigned for his left minor hand where there is 
favorable ankylosis in 20 to 30 degrees of dorsiflexion.  
38 C.F.R. § 4.71a, Diagnostic Code 5214. 

In this case, while the range of motion of the left wrist was 
restricted with dorsiflexion from 0 to 50 degrees, palmar 
flexion 0 to 45 degrees, ulnar deviation 0 to 40 degrees, and 
radial deviation 0 to 20 degrees at the November 2006 VA 
joints examination, it nonetheless had at least some motion.  
(Normal range of motion of the wrist is dorsiflexion from 0 
to 70 degrees, palmar flexion 0 to 80 degrees, ulnar 
deviation 0 to 45 degrees, and radial deviation 0 to 20 
degrees.)  See 38 C.F.R. § 4.71a, Plate I (2008).  Moreover, 
the treatment records are negative for any evidence of 
ankylosis and in the absence of ankylosis the Board may not 
rate his service-connected disability as ankylosis.  
Johnston, supra.  Consequently, an increased rating is not 
warranted for the Veteran's service-connected left wrist 
disability under Diagnostic Code 5214.

As to functional loss due to pain and discomfort as discussed 
by the Court in DeLuca, supra, where as here the Veteran is 
already receiving the maximum rating available for limitation 
of motion of the wrist, the provisions of 38 C.F.R. §§ 4.40, 
4.45, do not apply.  Johnston, supra. 

Similarly, an increased rating is also not warranted under 
38 C.F.R. § 4.71a, Diagnostic Codes 5210, 5211, 5212, or 5213 
because while the record contains x-ray evidence of deformity 
of the ulna, it is negative for evidence of nonunion of the 
radius and ulna, impairment of the ulna, impairment of the 
radius, or impairment of supination or pronation of the hand.  
See left wrist x-ray dated in January 1996; VA examination 
dated in November 2006.

Since the record reflects that the Veteran is service-
connected for both musculoskeletal and neurological problems 
arising from his left wrist injury, the Board will next 
consider whether his disability meets the criteria for a 
separate compensable rating under 38 C.F.R. § 4.124a, 
Diagnostic Code 8514, 8515, and/or 8516 for his adverse 
neurological symptomatology.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  

In this regard, Diagnostic Code 8514 provides a 20 percent 
rating for mild incomplete paralysis of the radial nerve in 
the major and minor upper extremity.  Diagnostic Code 8515 
provides a 10 percent rating for mild incomplete paralysis of 
the median nerve in the major and minor upper extremity.  
And, Diagnostic Code 8516 provides a 10 percent rating for 
mild incomplete paralysis of the ulnar nerve in the major and 
minor upper extremity.  

With the above criteria in mind, the Board notes that the 
November 2006 VA joints examiner noted that the Veteran had 
"mild decrease in sensation to monofilament examination 
noted over the fingers of the left hand." 

On the other hand, the November 2006 VA joints examiner also 
noted that there was no muscle wasting or muscle loss and 
light touch and pinprick were all normal and the April 2008 
VA examiner did not note any adverse neurological 
symptomatology.  Similarly, the Veteran's treatment records 
are negative for complaints, diagnoses, or treatment for 
adverse neurological symptomatology.  In this regard, the 
April 2008 examination at The Nebraska Medical Center 
revealed 5/5 strength in the extremities, 2+ and symmetric 
deep tendon reflexes were, and preserved peripheral 
sensation.

In light of the fact that the Veteran's voluminous treatment 
records are negative for complaints, diagnoses, or treatment 
for adverse neurological symptomatology being caused by his 
service connected left wrist disability, the fact that the 
November 2006 VA examiner also opined that the claimant's 
adverse symptomatology was not manifested by objective signs 
such as muscle wasting or muscle loss, and the fact that at 
the subsequent April 2008 examination the claimant had no 
adverse neurological symptomatology, the Board finds that the 
weight of the evidence shows that the adverse symptomatology 
attributable to the claimant's service connected left wrist 
fracture does not equate to mild incomplete paralysis of 
either the radial, median, or ulna nerve.  38 C.F.R. 
§ 4.124a; Evans, supra; Bloom v. West, 12 Vet. App. 185, 187 
(1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").  

Accordingly, the claim for an increased rating is denied.  
This is true throughout the period of time during which his 
claim has been pending.  Hart, supra.

The Knees

Historically, an August 2003 rating decision granted his 
right knee instability a 20 percent disabling rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (recurrent 
subluxation or lateral instability) and a January 2008 rating 
decision granted his left knee arthritis a 20 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5258 
(dislocated semilunar cartilage). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic 
arthritis is rated based on limitation of motion of the 
affected parts like arthritis which in this case is his 
knees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight 
recurrent subluxation or lateral instability will be rated as 
10 percent disabling.  Moderate recurrent subluxation or 
lateral instability will be rated as 20 percent disabling.  
And, severe recurrent subluxation or lateral instability 
warrants a 30 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258 dislocated 
semilunar cartilage with frequent episodes of  locking, pain, 
and effusion into the joint warrants a 20 percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of 
the knee is limited to 45 degrees a 10 percent rating is in 
order.  If flexion of the knee is limited to 30 degrees a 20 
percent rating is in order.  If flexion of the knee is 
limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension 
of the knee is limited to 10 degrees a 10 percent rating is 
in order.  If extension of the knee is limited to 15 degrees 
a 20 percent rating is in order.  If extension of the knee is 
limited to 20 degrees a 30 percent rating is in order.  

In this regard, VA General Counsel has held that separate 
ratings may be assigned in cases where a service-connected 
knee disability includes both limitation of motion due to 
arthritis and instability, provided that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 
63 Fed. Reg. 56704 (1998).  The basis for this opinion was 
that the applicable rating criteria, "suggest that those 
Codes apply either to different disabilities or to different 
manifestations of the same disability..."  VAOPGCPREC 23-97. 

VA General Counsel has also held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260, and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for 
the opinion was a finding that a limitation in planes of 
movement were each compensable.  Id.

The Left Knee

Since the Veteran's service connected left knee arthritis is 
already receiving the maximum disability rating possible 
under 38 C.F.R. § 4.71a, Diagnostic Code 5258, the Board will 
first consider if an increased rating is warranted based on 
limitation of motion under Diagnostic Codes 5260 and 5261.  

In this regard, a review of the record on appeal shows that 
the left knee range of motion was 20 degrees of flexion and 3 
degrees of extension (see May 2008 VA examination) at its 
worst and taking into account functional loss due to pain and 
discomfort as discussed by the Court in DeLuca, supra, and 
38 C.F.R. §§ 4.40, 4.45.  (Full range of motion of the knee 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II, 
(2008))  Also see VA treatment record dated in October 2006 
(the left knee was lacking 5 degrees of extension and had no 
lost flexion); VA joints examination dated in November 2006 
(the range of motion of the left knee was 3 to 125 degrees 
taking into account pain); VA treatment record dated in June 
2007 (the range of motion of the left knee was 5 to 120 
degrees); and an April 2008 treatment record from The 
Nebraska Medical Center dated in April 2008 (the Veteran had 
full range of motion of both knees with no tenderness).  

Therefore, because left knee flexion is not limited to 15 
degrees and extension is not limited to 20 degrees, an 
increased rating is not warranted for his left knee arthritis 
even taking into account his complaints of pain.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  

Moreover, separate compensable ratings are not warranted 
under these same Diagnostic Codes even though 20 degrees of 
flexion meets the criteria for a 20 percent rating under 
Diagnostic Code 5260 because such a rating would violate the 
rule against pyramiding.  38 C.F.R. § 4.14.

As to whether the Veteran is entitled to a separate 
compensable rating for left knee instability under Diagnostic 
Code 5257, the Board notes that a May 2006 VA treatment 
record noted complaints of left knee locking and giving way 
and the knee was diagnosed as unstable.  Likewise, a July 
2006 VA treatment record noted complaints of left knee 
instability.  Moreover, treatment records and VA examination 
reports also noted that the Veteran wore a left knee brace.  
See, for example, VA treatment record dated in October 2006.  
Treatment records also shows that the Veteran underwent left 
knee surgery in February 2008 to repair a torn meniscus.  

However, VA treatment records in October 2006 and June 2007 
also reported that the left knee was stable.  Moreover, VA 
examiners at the November 2006, July 2007, and May 2008 were 
uniform in reporting that the left knee was stable and/or 
that McMurray's and Lachman's tests were normal.  

The Board gives more weight to the opinions provided by the 
VA examiners, as well as the VA treatment records in October 
2006 and June 2007, that the left knee was stable than the 
other opinions because they were clearly made after an 
examination of the Veteran.  Moreover, even if the Board 
found these other opinions credible, the record is silent as 
to a medical opinion that any left knee instability was 
"slight."  Evans, supra.  

Therefore, because there is no evidence in the record that 
suggests "slight" subluxation or instability in the left 
knee, a separate compensable rating for left knee instability 
is not warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  This is true 
throughout the period of time during which his claim has been 
pending.  Hart, supra.

The Right Knee

As to whether the Veteran is entitled to an increased rating 
for right knee instability under Diagnostic Code 5257, the 
Board notes that an October 2006 VA treatment record reported 
that the Veteran had a minor opening on valgus stress 
testing.  A June 2007 VA treatment record also noted that the 
right knee was "mildly" unstable.  Moreover, treatment 
records and VA examination reports also noted that the 
Veteran wore a right knee brace.  

However, at the November 2006 VA joints examination, it was 
opined that no gross ligament laxity was noted.  Thereafter, 
at the July 2007 VA examination it was opined that no 
instability was noted.  Furthermore, at the May 2008 VA 
examination it was opined that the Veteran's right knee was 
negative for McMurray's, Lachman's, and laxity. 

Therefore, because the record is negative for any evidence 
that suggests "severe" subluxation or instability in the 
right knee, an increased rating is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Evans, supra.  This 
is true throughout the period of time during which his claim 
has been pending.  Hart, supra.

Conclusion

Based on the Veteran's and his representative's written 
statements to the RO, the claimant's statements to his VA 
examiners, and the personal hearing testimony, the Board 
considered the application of 38 C.F.R. § 3.321(b)(1).  
Although the Veteran reported that his disabilities are so 
severely disabling it causes him to lose two out of five days 
of work a week (see, for example, a July 2006 VA treatment 
records; the November 2006 VA joints examination reports; and 
the calendar filed by the Veteran at his personal hearing), 
April 2007 VA treatment records document the fact that he 
made an emergency room visit because of knee pain, and the 
May 2008 VA examiner opined that his service connected knee 
and hip disabilities have a significant adverse effect on 
employment, the evidence does not reflect that any one 
disability acting alone causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation) or requires frequent periods of 
hospitalization such that the application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO, the claimant's statements to his VA 
examiners, or the personal hearing testimony.  In this 
regard, while the Veteran is credible to report on what he 
sees and feels and others are credible to report what they 
can see, neither are competent to report that any of his 
service connected disabilities meet the criteria for an 
increased rating because such an opinion requires medical 
expertise which they have not been shown to have.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Espiritu, supra.  

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claims to the extent outlined above, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b); 
see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, to the extent outlined above, the claims for 
increased ratings must be denied.


ORDER

For the entire period that the appeal has been pending, the 
Veteran has met the criteria for a 20 percent rating for his 
lumbar spine strain with degenerative disc disease at L4-5.

Entitlement to an increased rating for a thoracic spine 
strain, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an increased rating for residuals of a left 
wrist fracture, currently evaluated as 10 percent disabling, 
is denied.

Entitlement to an increased rating for left knee arthritis, 
currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased rating for right knee 
instability, currently evaluated as 20 percent disabling, is 
denied.


REMAND

As to the claim for an increased rating for right knee 
arthritis, the Board notes that the May 2008 VA examiner 
reported that pain started at 50 degrees of extension.  
(Parenthetically, the Board notes that 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 provides a 50 percent rating for 
extension limited to 45 degrees).  

However, the opinion is contrary to what is found in the 
remainder of the record.  For example, when examined one 
month earlier at The Nebraska Medical Center in April 2008 
the Veteran had full range of motion of both knees with no 
tenderness.  Moreover, other range of motion studies found in 
the claims files noted that the right knee's range of motion 
was considerably better.  See, for example, VA treatment 
records dated in October 2006 and June 2007 (the range of 
motion of the right knee was -5 to 100 degrees); and VA 
joints examination dated in November 2006 (the range of 
motion of the right knee was 5 to 130 degrees taking into 
account pain).  

Therefore, since the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion" and the Board has an obligation to provide the 
claimant with a medical examination that takes into account 
the records of prior examinations and treatment, the Board 
finds that a remand is required to obtain a clarifying 
opinion as to the degree of lost extension the claimant 
sustains in the right knee taking into account 38 C.F.R. 
§§ 4.40,4.45; DeLuca, supra.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Bloom v. West, 12 Vet. App. 185, 187 (1999).

As to the claim for an increased rating for residuals of a 
concussion including headaches, tinnitus, and dizziness, the 
September 2006 VA audiological examiner opined that it is as 
likely as not that the Veteran's tinnitus is the result of 
head trauma during military service.  Likewise, the October 
2006 VA brain and spinal cord examiner opined that the 
Veteran's dizziness and disequilibrium is at least as likely 
as not due to the brain injury that he suffered in-service.  

Moreover, while the Veteran's service connected concussion 
including headaches, tinnitus, and dizziness is rated under 
38 C.F.R. § 4.130, Diagnostic Code 9304 (dementia due to head 
trauma), the ratings criteria specifically lists separate 
criteria for rating headaches at 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, tinnitus at 38 C.F.R. § 4.87, 
Diagnostic Code 6260, and dizziness at 38 C.F.R. § 4.87, 
Diagnostic Code 6205.

The Court in Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 
said that while evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided, it was possible for a veteran to have "separate and 
distinct manifestations" from the same injury, permitting 
different disability ratings.  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Moreover, it has been the General 
Counsel's position that veterans are entitled to separate 
ratings for each of the Diagnostic Codes covered by a single 
disability provided each disability is compensable and the 
rating does not violate the rule against pyramiding.  See, 
for example, VAOPGCPREC 9-2004; 38 C.F.R. § 4.14.

The Court has also held that when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the Veteran has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the statement of the case provided the 
Veteran fulfills the regulatory requirements.  See 38 C.F.R. 
§ 19.29.  If not, the matter must be remanded to the RO to 
avoid prejudice to the Veteran.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.9.

Therefore, the Veteran's claim for an increased rating for 
residuals of a concussion including headaches, tinnitus, and 
dizziness is remanded for the agency of original jurisdiction 
to consider in the first instance whether the he meets the 
criteria for separate compensable ratings for the headaches, 
tinnitus, and dizziness, to provide the claimant with VA 
examinations to ascertain the current severity of these 
disabilities, and to provide the claimant with notice of the 
rating criteria governing increased ratings for headaches, 
tinnitus, and dizziness.  38 U.S.C.A. §§ 5103, 5103A(d); 
38 C.F.R. § 19.31; Esteban, supra.

Accordingly, these issues are REMANDED to the AMC/RO for the 
following actions:

1.  The RO should make arrangements with 
an appropriate VA medical facility for 
the Veteran to be afforded an orthopedic 
examination of the right knee.  The 
claims folders are to be provided to the 
physician for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner, including x-rays, must be 
accomplished and all clinical findings 
should be reported in detail.  

In accordance with the latest AMIE 
worksheet for rating knee disorders, 
the examiner is to provide a 
detailed review of the Veteran's 
history, current complaints, and the 
nature and extent of all right knee 
arthritis.  In addition to any other 
information required by the AMIE 
worksheet, the examiner should 
conduct complete range of motion 
studies, with specific citation to 
flexion and extension, and discuss 
the presence or absence of any 
weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with 
use, incoordination, painful motion, 
pain with use, and provide an 
opinion as to how these factors 
result in any limitation of flexion 
and/or extension.  

If the Veteran describes flare-ups 
of pain, the examiner should offer 
an opinion as to whether there would 
be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
flexion and/or extension during the 
flare-ups.  

Note:  In providing the requested 
opinion the examiner must reconcile 
the report by the May 2008 VA 
examiner that the Veteran had 50 
degrees of extension in the right 
knee with pain with the other range 
of motion studies found in the 
record and with the opinion provided 
pursuant to this remand.

2.  The RO should make arrangements with 
an appropriate VA medical facility for 
the Veteran to be afforded appropriate 
headaches, tinnitus, and dizziness 
examinations.  The claims folders are to 
be provided to the physicians for review 
in conjunction with the examinations.  
All indicated tests and studies deemed 
appropriate by the examiners must be 
accomplished and all clinical findings 
should be reported in detail.  
Thereafter, in accordance with the latest 
AMIE worksheets for rating headaches, 
tinnitus, and dizziness the examiners are 
to provide a detailed review of the 
Veteran's history, current complaints, 
and the nature and extent of all 
disabilities.

3.  While the appeal is in remand status, 
the Veteran should be provided with 
updated VCAA notice of what evidence has 
been received and not received by VA, who 
has the duty to request evidence, notice 
of the evidence required for increased 
ratings for the claims including the 
impact the service connected disabilities 
has on his employment and notice of the 
diagnostic codes use to rate the 
disabilities in compliance with the 
Court's holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  
38 U.S.C.A. §§ 5100, 5103, 5103A; 
38 C.F.R. § 3.159.  

4.  Thereafter, the RO/AMC must 
readjudicate the Veteran's claims.  Such 
readjudication should take into account 
whether the Veteran is entitled to 
separate ratings for the headaches, 
tinnitus, and dizziness caused by his 
service connected concussion and whether 
"staged" ratings are appropriate.  
Esteban, supra; Hart, supra.  The RO/AMC 
is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits since the last SSOC and all 
applicable laws and regulations 
considered pertinent to the issues 
currently on appeal including the 
Diagnostic Codes for rating headaches, 
tinnitus, and dizziness.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


